DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 7/1/2022. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ichisaka et al., US 2015/0137028.
Regarding claim 1, Ichisaka et al., teaches a binder (abstract) for a secondary battery (0001), comprising a fluorine-containing polymer (A) (0017-0020); and polyvinylidene fluoride (B) (0017-0019);  the fluorine-containing polymer (A) containing: a polymerized unit based on vinylidene fluoride (0034-0036; 0046-0050); a polymerized unit based on tetrafluoroethylene (0018; 0021; 0026); and a polymerized unit based on a monomer (0034-0038) represented by the following formula (0036-0037). Regarding claim 2, Ichisaka et al., teaches wherein the fluorine-containing polymer (A) (0017) and the polyvinylidene fluoride (B) (0017) give a mass ratio (A)/(B) of 10/90 to 90/10 (0023). Regarding claim 3, Ichisaka et al., teaches wherein in the fluorine-containing polymer (A) (0017), the polymerized unit based on vinylidene fluoride (0017) is present in an amount of 80 to 90 mol % (0018), the polymerized unit based on tetrafluoroethylene is present in an amount of 5 mol % (0136-0137) and the polymerized unit based on the monomer is present in an amount of 0.05 to 2.0 mol %, relative to all polymerized units (0068).Regarding claim 4, Ichisaka et al., teaches wherein the fluorine-containing polymer (A) has a weight average molecular weight of 150,000 to 1,400,000 (abstract). 
Regarding claim 5, Ichisaka et al., teaches wherein the fluorine-containing polymer (A) has a storage elastic modulus of 800 MPa or lower at 25.degree. C (0044).
Regarding claim 6, Ichisaka et al., teaches wherein the fluorine-containing polymer (A) has a storage elastic modulus of 800 MPa or lower at 25.degree. C (0044).
Regarding claim 7, Ichisaka et al., teaches an electrode mixture (abstract) for a secondary battery (0001), comprising a mixture that contains at least: the binder (abstract) for a secondary battery (0001) according to claim 1, a powdery electrode material for a battery (0018); and a nonaqueous solvent (0018).
Regarding claim 8, Ichisaka et al., teaches an electrode (abstract) for a secondary battery (0001), comprising the binder (abstract) for a secondary battery according to claim 1 (0224-0229).
Regarding claim 9, Ichisaka et al., teaches a secondary battery (0001) comprising the electrode for a secondary battery according to claim 8 (abstract; claims 1-7).

Regarding claim 10, Ichisaka et al., teaches wherein R° is a C1-C4 hydrocarbon group (0037; 0052; 0066).
Regarding claim 11, Ichisaka et al., teaches wherein the polymerized unit based on vinylidene fluoride is included in an amount of 50-95 mol% of the total polymerization units of the fluorine-containing polymer (A) (abstract; 0018; 0020) .
Regarding claim 12, Ichisaka et al., teaches wherein R° is a C1-C4 hydrocarbon group, and the polymerized unit based on vinylidene fluoride is included in an amount of 50-95 mol of the total polymerization units of the fluorine-containing polymer (A) (abstract; 0018; 0020).
Thus, the claims are anticipated.

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727